Citation Nr: 1014623	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a chronic 
neurological condition.

3.  Entitlement to service connection for a lumbosacral spine 
disorder.

4.  Entitlement to service connection for degenerative disc 
disease.

5.  Entitlement to service connection for sciatic neuropathy 
with muscle pain and spasm.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1974.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
November 2005 and issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2009 decision, the Board denied the Veteran's 
claims for service connection for a bilateral foot disorder, 
chronic neurological condition, lumbosacral spine disorder, 
degenerative disc disease, and sciatic neuropathy with muscle 
pain and spasm.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a September 2009 Order, the Court vacated the 
February 2009 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Court ordered compliance with the 
September 2009 Joint Motion.  Concerning the claim for 
service connection for a bilateral foot disorder, the parties 
agreed that, in its February 2009 decision, the Board, in 
finding that the Veteran's in-service foot pain was acute and 
transitory and resolved prior to his


separation from service,

erred by substituting its own medical 
judgment for independent medical 
evidence, as there is not medical 
evidence of record reflecting that 
Appellant's foot pain in-service was 
acute and transitory.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 29 (2007) 
(holding that the Board's finding that 
any in-service back injury "was 
transient in nature" is a "medical 
conclusion the Board is not competent to 
make"); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

See page two of Joint Motion.

In regard to the Veteran's claim seeking service connection 
for a bilateral foot disorder, the parties found that VA 
should request any medical evidence related to the 
Appellant's foot disability.  To this, it was noted that 
"though a surgery to Appellant's right toe in 1980 is 
referenced in Appellant's medical records [see March 1997 
private medical record, which provides a history of 5th right 
toe surgery in 1980], there is no evidence that VA requested 
or attempted to obtain any medical records related to this 
surgery.  See 38 U.S.C. § 5103A.  The Board should also 
reconsider whether a medical nexus opinion is necessary."  
See page three of Joint Motion.  

The Joint Motion further noted that, with respect to the 
Veteran's claims for entitlement to service connection for 
lumbosacral spine disorder, degenerative disc disease, 
sciatic neuropathy with muscle pain and spasm, and a chronic 
neurological condition, the "Board's reasons and bases are 
inadequate with respect to its conclusion that a VA 
examination was not warranted."  Here, added the Joint 
Motion,

the Board decided that Appellant was not 
entitled to  VA examination because the 
evidence showed that he had upper back 
pain in-service, and was currently 
claiming service connection for a 
lumbosacral spine condition.  However, 
Appellant is also claiming service 
connection for degenerative disc disease, 
sciatic neuropathy with muscle pain and 
spasm, and a chronic neurological 
condition.  The Board did not discuss 
whether these conditions could be related 
to the pain the upper back pain he 
reported in service in 1973.

See page pages four and five of Joint Motion.  

The Joint Motion added, at page five, 

On remand, the Board should provide 
adequate reasons and bases for any 
discussion of whether Appellant's in-
service upper back pain complaints could 
be related to any of his claimed 
conditions, which might warrant a VA 
examination.  The Board should also 
discuss the potential relevance of a July 
2006 private physician who stated that 
Appellant's low back injury has 
progressed in severity since its 
occurrence in 1973.

The Board also observes that in February 2010 the Veteran 
provided the Board with the report of a January 2010 private 
"Independent Medical Examination."  At the conclusion of 
the report, the physician opined, after reviewing the 
Veteran's service treatment records and other post-service 
medical records, that "[i]t is my medical opinion that the 
injuries, impairments and disabilities set forth in my 
diagnoses and this report were, as likely as not, due to and 
a consequence of this veteran's service."  The examiner gave 
a rationale for his opinion.  The Board observes that the 
diagnoses essentially included all five of the disorders for 
which are the subjects of this appeal.  

As part of the submission to the Board of the January 2010 
private medical report, the Veteran indicated his desire to 
have the newly submitted private medical evidence remanded to 
the AOJ for its review of this evidence.  In Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
the Board's status as "an appellate tribunal."  The Board 
is prohibited from considering additional evidence without 
having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  Hence, in this case, and particularly in light of 
the Veteran's direct instruction to remand the additional 
private medical evidence to the RO, the appropriate action is 
to have the RO consider this additional evidence.  

Finally, the Board finds that on remand the Veteran should be 
afforded an appropriate VA examination in order to ascertain 
the nature and etiology of the disorders for which he claims 
service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs.  He should be asked 
to complete (including full names and 
addresses, to the extent possible) and 
return the signed form, so that VA can 
obtain all medical records pertaining to 
treatment afforded him for any of his 
currently appealed claims.  Specifically, 
the Veteran should include information 
pertaining to surgery which was performed 
on his 5th right toe in 1980.  Any record 
obtained should be associated with the 
other evidence in the claims file.

2.  The RO should schedule the Veteran 
for an appropriate VA examination(s) to 
determine the nature and likely etiology 
of the claimed bilateral foot condition, 
chronic neurological condition, 
lumbosacral spine disorder, degenerative 
disc disease, and sciatic neuropathy with 
muscle pain and spasm.  The entire claims 
file must be made available to the 
physician(s) designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history-to 
include his service treatment records and 
post service medical records -- and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the record, 
the examiner(s) should identify any 
current disability pertaining to the 
Veteran's feet, neurological system (to 
include sciatic neuropathy manifested by 
muscle pain and spasm), and lumbosacral 
spine (including degenerative disc 
disease).  

Then, the examiner(s) should state an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
disability is due to an injury, disease 
or other event of the Veteran's period of 
active service.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  

In rendering his or her opinion, the 
examiner(s) must specifically comment on 
the findings and opinion set out as part 
of the January 2010 private Independent 
Medical Examination.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

The examiner(s) should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Then, the RO must review the claims 
folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been 
conducted and completed in full.  If the 
response is deficient in any manner, the 
RO must implement corrective procedures.  

5.  Following any other indicated 
development, the RO should readjudicate 
the instant claims of service connection 
in light of all the evidence of record.  
In its readjudication of these matters 
the RO must consider all evidence of 
record, including the report of the 
recently submitted January 2010 private 
Independent Medical Examination.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case that includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


